DETAILED ACTION
	The present application is a domestic application filed 02 September 2021. The preliminary amendment filed 15 November 2021 is acknowledged. Claims 29, 30-33 and 38-45 are pending in the current application and are examined on the merits herein.

Priority
	Applicant’s priority claim appears to be incomplete.
	Applicant has filed the present application has a divisional of US Application No. 16/443,728 (now US Patent No. 11,117,920), filed 17 June 2019, which is a divisional of US Application No. 15/026,520 (now US Patent No. 10,323,057), filed 31 March 2016, which is a national stage entry of PCT/US2014/059334, filed 06 October 2014, which claims priority to US Provisional Applications 62/045,956, filed 04 September 2014 and 61/887,729, filed 07 October 2013.
	However, the claimed subject matter appears to be a divisional of US Application No. 16/530,109 (now US Patent No. 11,028,114), filed 02 August 2019, which is a divisional of US Application No. 16/443,728 (now US Patent No. 11,117,920) and so on as described in the above paragraph. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29, 30-33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan (WO 93/16090, cited in IDS submitted 15 November 2021).
Maclachlan teaches a compound of formula (I) as a 13-deoxy-14-(S)-hydroxy amphotericin B derivative: 
    PNG
    media_image1.png
    219
    468
    media_image1.png
    Greyscale
 , wherein R2 and R4 are only defined as H (claim 1). Claim 2 states R3 is an amino group, preferably a primary amine (p.9:29-31). Claim 5 teaches R1 is a carboxylic acid group. Claim 8 is drawn towards a pharmaceutical composition comprising the compound of formula (I). Claim 11 is directed towards a method of treating fungal infections in animals, comprising administering an effective anti-fungal amount of a compound of formula (I). The composition can be prepared for oral or parenteral administration (p.12:14-25).
Maclachlan also recognizes prior art 13-deoxy amphotericin B derivatives without a hydroxyl group at C14 (p.2-3, EP-A-0375223, compounds of formula (D).
The difference between the compound of formula (I) of Maclachlan and the present claims, is the compound of the prior art contains a -OR4 group (-OH) at the C-14 position along the polyene ring, while the presently claimed compound contains H at that position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a 13-deoxy amphotericin B derivative to treat a fungal infection because it differs from amphotericin B by only one modification, a lack of a hydroxy group at C-13. The ordinary artisan would have had a reasonable expectation of success because Maclachlan and EP-A-0375223 describe the use of 13-deoxy amphotericin B derivatives for treating a fungal infection.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 30-33 and 38-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,028,114 in view of Maclachlan et al. (cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards pharmaceutical compositions comprising the same compounds presently claimed, disclosed to be used for treating fungal infections and inhibiting fungal growth. 
The claims of the ‘114 Patent do not expressly disclose the C13deOAmB.
Maclachlan et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a 13-deoxy amphotericin B derivative to treat a fungal infection because it differs from amphotericin B by only one modification, a lack of a hydroxy group at C-13. Additionally, the ’114 Patent discloses various additional amphotericin B derivatives differing from amphotericin B by only one modification. These include a deoxy group at C3, C5, C9, C11 and C15. 
 The ordinary artisan would have had a reasonable expectation of success because Maclachlan and EP-A-0375223 describe the use of 13-deoxy amphotericin B derivatives for treating a fungal infection. Additionally, the ‘114 Patent demonstrate that removing only a single deoxy group along the polyene ring retains antifungal activity. 
Thus, the present claims are prima facie obvious over the claims of the ‘114 Patent in view of Maclachlan.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759